Citation Nr: 1019484	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  08-15 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable initial rating for tension 
headaches.

2.  Entitlement to service connection for bilateral shin 
splints.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The Veteran had active service from April 2002 to October 
2007.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  The Veteran's headaches are not prostrating in nature.

2.  The Veteran developed chronic bilateral shin splints 
during service.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
tension headaches have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2009).

2.  The criteria for service connection for bilateral shin 
splints have been met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

With regard to the shin splint claim, in light of the 
favorable determination contained herein, further development 
with regard to VA's duties to notify and assist would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 
(1991).

Regarding the Veteran's claim for an increased rating for 
tension headaches, this appeal arises from the Veteran's 
disagreement with the initial rating evaluation following the 
grant of service connection.  In such cases the VCAA requires 
that the Secretary need only provide the Veteran with a 
generic notice after the initial claim for benefits has been 
filed and before the initial decision.  See Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  No additional 
notice is required in the adjudication process because of the 
other forms of notice-such as notice contained in the rating 
decisions and statements of the case (SOC)-have already 
provided the claimant with the notice of law applicable to 
these specific claims on appeal.  Wilson v. Mansfied, 506 
F.3d 1055 (Fed. Cir. 2007).  

As to the duty to assist, the Veteran's service treatment 
records and VA treatment records have been obtained and the 
Veteran has been provided VA medical examinations.  There is 
no indication that there is any additional relevant evidence 
to be obtained by either VA or the Veteran.  The Board 
therefore determines that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate her claims.

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claims after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Headaches

The January 2008 rating decision on appeal granted the 
Veteran service connection for tension headaches.  She was 
assigned a noncompensable rating effective from October 28, 
2007, the day after her discharge from service.  In light of 
this being a disagreement with the initial rating assigned 
after a grant of service connection, consideration must be 
given to the possibility of staged ratings during the entire 
time period covered by the appeal.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

The Veteran asserted on her May 2008 substantive appeal that 
she has headaches at least three times a week and that they 
are incapacitating or prostrating in nature.

The Veteran's headaches are rated by analogy to migraine 
headaches under 38 C.F.R. § 4.124(a), Diagnostic Code 8100.  
Under Diagnostic Code 8100, a noncompensable rating is 
assigned for less frequent migraine headache attacks.  A 10 
percent rating is assigned for migraines with characteristic 
prostrating attacks averaging one in 2 months over last 
several months.  Migraine headaches with characteristic 
prostrating attacks occurring on an average once a month over 
last several months are rated 30 percent disabling.  A 50 
percent rating is assigned for migraine headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.

The Board finds that none of the medical records have 
indicated that the Veteran experiences prostrating attacks.  
On VA examination in October 2007 the Veteran reported 
headaches one or two times a week and that they lasted 
between three days and a week.  A November 2007 VA outpatient 
record notes that the Veteran reported headaches three times 
a week.  The examiner recommended that the Veteran try 
relaxation, neck exercise and Motrin.  A December 2007 VA 
medical record notes that the Veteran rated her headache pain 
as a level 4 out of a 10 point scale.  On VA examination in 
October 2008 the Veteran reported that she had headaches on a 
weekly basis and that they lasted for hours at a time.  She 
treated them with Tylenol or Motrin as needed.  The diagnosis 
was tension headaches and the examiner stated that there was 
no significant occupational effects and that the headaches 
were not a problem regarding the Veteran's usual daily 
activities.

The rating criteria do not define "prostrating."  The Board 
additionally observes that in Fenderson v. West, 12 Vet. App. 
at 127, the United States Court of Appeals for Veterans 
Claims (Court) quoted Diagnostic Code 8100 verbatim but did 
not specifically address the matter of what is a prostrating 
attack.  According to Webster's Ninth New Collegiate 
Dictionary (1984), p. 946, "prostration" is defined as 
"complete physical or mental exhaustion."

Although the Veteran has asserted that her headaches are 
prostrating and incapacitating in nature, the Board finds 
that the medical evidence indicates otherwise.  In 
particular, the October 2008 VA examiner stated that there 
were no significant occupational effects and that the 
headaches were not a problem regarding the Veteran's usual 
daily activities.  Furthermore, there is no evidence of 
record indicating that that the Veteran's headaches have 
caused her to miss work, or required bed rest.  In light of 
the lack of prostrating attacks, the Board finds that the 
Veteran has not met the criteria for a compensable rating for 
headaches.

The Board notes that there is no indication from the record 
that the Veteran's headache disability has resulted in marked 
interference with employment or resulted in any 
hospitalizations.  Therefore, the Board has determined that 
referral of this issue for extra-schedular consideration 
pursuant to 38 C.F.R. § 3.321(b)(1) is not in order.

The record does not reveal that the Veteran has experienced 
prostrating attacks as required for a compensable rating 
under Diagnostic Code 8100 at any time since the effective 
date of service connection.  Accordingly, the preponderance 
of the evidence is against a staged compensable rating for 
headaches.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Shin Splints

The Veteran asserts that she first developed shin splints 
during service and that she has continued to have chronic 
shin splints ever since discharge from service.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).

A review of the service treatment records reveal multiple 
complaints of bilateral shin pain over several years.  A May 
2007 service treatment record notes that the Veteran had had 
bilateral shin pain for years.  Bone scan of the shins was 
negative and it was noted that the Veteran's complaints were 
consistent with shin splints.

On VA examination in October 2007 the diagnoses included 
bilateral tibialis muscle strain, which is the medical term 
for shin splints.

The Board finds that the service treatment records are 
reflective of chronic shin splints and that the VA 
examination of October 2007 indicates that the Veteran 
continues to have bilateral shin splints.  Because the 
Veteran first developed chronic bilateral shin splints during 
service, service connection for bilateral shin splints is 
warranted.  In this case all doubt has been weighed in favor 
of the claimant.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A compensable initial rating for tension headaches is denied

Service connection for bilateral shin splints is granted.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


